     Case 2:20-cv-01250-JAM-JDP Document 8 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ABDUL GHAFFAR MIRZADA,                            Case No. 2:20-cv-01250-JAM-JDP (PC)
12                       Petitioner,                    FINDINGS AND RECOMMENDATIONS
                                                        THAT THIS ACTION BE DISMISSED FOR
13           v.                                         FAILURE TO PROSECUTE, FAILURE TO
                                                        COMPLY WITH COURT ORDERS, AND
14    CHAD WOLF, et al.                                 FAILURE TO COMPLY WITH THE LOCAL
                                                        RULES
15                       Respondents.
                                                        OBJECTIONS DUE WITHIN FOURTEEN
16                                                      DAYS
17

18

19
            Petitioner, through his counsel, filed a habeas petition in the United States Court of
20
     Appeals for the Ninth Circuit. ECF No. 1. The petition was subsequently transferred to this
21
     district. On June 22, 2020, the Clerk of Court notified petitioner’s counsel, Sergio Valdovinos,
22
     that he was not admitted to practice in this district. ECF No. 5. On October 16, 2020, petitioner
23
     was ordered to show cause within fourteen days why the petition should not be dismissed due to
24
     his counsel’s failure to obtain admission to practice in this district. ECF No. 7. Alternatively,
25
     petitioner was granted fourteen days to file a substitution of attorney showing that he retained
26
     admitted counsel or that he intended to proceed pro se.
27

28
                                                       1
     Case 2:20-cv-01250-JAM-JDP Document 8 Filed 01/22/21 Page 2 of 2


 1            To date, plaintiff has not responded to the October 16, 2020 order. Accordingly, it is

 2   hereby RECOMMENDED that:

 3            1. This action be dismissed without prejudice for failure to prosecute failure, failure to

 4   comply with court orders, and for failure to comply with the court’s local rules.

 5            2. The Clerk of Court be directed to close the case.

 6            These findings and recommendations are submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 8   after being served with these findings and recommendations, any party may file written

 9   objections with the court and serve a copy on all parties. Such a document should be captioned

10   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

11   objections shall be served and filed within fourteen days after service of the objections. The

12   parties are advised that failure to file objections within the specified time may waive the right to

13   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

14   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

15
     IT IS SO ORDERED.
16

17
     Dated:      January 21, 2021
18                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
